Per Curiam. Booth, C. J.
(Charge.) Gentlemen of the jury, the present action which you are to try is an action of debt brought upon a note, which has been read, and the defendant has pleaded non est factum, that is, that it is not his deed. It is acknowledged there must be a delivery or it is not his deed. But *256it was a sufficient delivery where the deed was thrown upon the table with the intent obligee might take it up. It has been held (4 Term 315) sufficient delivery if the party treats the deed as his own. A delivery may be presumed from circumstances.
Verdict for principal as debt, and damages to amount of interest.